Mr. Justice Brown delivered the opinion of the court. The chief grounds of objection urged against the verdict and judgment in this case—so far as the sufficiency and weight of the evidence go—are, first, that there is no evidence that Knisely’s men were handling or using brick at the window from which the brick in question fell upon the head of the unfortunate plaintiff ; and, second, that if they were, there is no evidence that their negligence caused the brick to fall, and that in the absence of such proof a conjecture or supposition of the jury that this was the cause furnishes no justification for the verdict. A vigorous argument is made in insistence on the first of these propositions, but on analysis of the testimony bearing on it we do not see but that the jury were at liberty to decide, as they evidently did, that at the time the brick fell on the plaintiff two men in the employ of Knisely were working at the southerly Avindow on the second floor on the east side of the building, and that they were then using bricks of the kind that fell, and had two or three at least on the Avindow-sill either to stand on or to rest a window-frame upon. The circumstances of the accident were these: The plaintiff, William Bochat, was a laborer and had been a hod carrier for many years when it happened. On the day, July 19, 1905, he was employed by the Falkenau Construction Company, who had a contract for the entire construction of a building for the Commonwealth Electric Company, on the southwest corner of Twenty-second and Fisk streets, in Chicago. His duties consisted of carrying cement in a bucket from a cement trough situated about twenty feet east of the building, to the basement where a cement floor was being laid. As he with a bucket of cement was about to enter a basement window midway between the main easterly entrance of the building and the southeastern corner thereof, at about three o ’clock in the afternoon, he was struck on the head by a brick falling from above, cutting his head, making him partially unconscious and entailing other results to be noted when the damages awarded by the jury are discussed. The brick was of the kind which was being laid to make an acid-proof floor on the second floor of the building. It was a vitrified brick, two inches thick, four inches wide and six inches in length and weighed at least nine pounds. Immediately above the basement window through which the plaintiff was making his entry when struck, was a window in the second story of the building. There were no windows situated above the basement except in the second story, in which there was one south of and of course above the main entrance, and one north and above the main entrance. They are respectively denominated in the testimony the “southeast” and “northeast” windows. The walls of the building and the roof were completed—the roof being of tar and gravel. There were no other places from which the brick could have fallen, except the southeast window and the roof. There is absolutely nothing in the record to indicate that the latter possibility is of any significance. It is only a possibility in the sense of its being conceivable. The evidence must, to all reasonable minds, show with certainty that the brick fell from the southeast window in the second story. It was of the same distinctive character and description as those were, which, at the very time of the accident, a subcontractor under the Falkenau Co., named Bosenbaum, with three of his men, were laying on the second story as a floor, and no one else was or had been using that kind of brick in the construction of the building. One George Laughlin, who was a witness, saw the accident. He was a bricklayer and a foreman for the Falkenau Construction Company at the time. He was about four feet from the plaintiff when the latter was struck. He had come out of the building as the plaintiff was entering the basement. Laughlin had just been in the second story, talking with the chief engineer and building overseer of the Commonwealth Edison Company, the owner of the building. "While there, a, few minutes only before the accident, as he testifies, his attention had been directed to two workmen who were working on the southeast window, “putting glass in”, as he says. These men he afterwards saw when, shortly before the accident, he went up again to investigate the matter. They were at that time moving their tools and paraphernalia, he says, from the southeast window to a window in the south wall. The men whom this witness refers to were, it is evident from other evidence, William Shaw and Harry Bowler (glaziers in the employ of the firm of Knisely Bros.), who alone were working on windows on the second floor on that day, and it is to the negligence of one or both of these men that the accident must be imputed, to hold the defendant liable. A point is made in argument that the connection of the defendant with the firm of Knisely Bros, was not conceded or proved, but we do not regard this contention as needing detailed discussion. Knisely Bros, had the subcontract for the construction of the windows, and at the time of the trial Charles T. Knisely was the only surviving one of these persons made defendant in this action. Counsel therefore only represented him when twice during the trial, defending on the merits, he expressly admitted that “We had the contract for the windows.” “We” must have referred to and included his client, and we consider the admission sufficient to estop any contention here made that the defendant was not proven a member of the firm of Knisely Bros., even if under the implications of the opinions in such cases as Pennsylvania Company v. Chapman, 220 Ill. 428, and Chicago Union Traction Company v. Jerka, 227 Ill. 95, it was open to the defendant to raise the questions after having pleaded the general issue to the declaration—a point which we do not decide. The question, therefore, whether the defendant was, in contemplation of law, handling or using brick at the window from which the brick which did the injury fell, is the question whether Shaw and Bowler, or either of them, were in the course of their employment so using it. The testimony on this point before the jury was directly and irreconcilably in conflict. Shaw and Bowler were both witnesses. Bach swore to the same story, and each said that at the time of the accident he was cutting glass, standing on the second floor by a ladder on the north wall of the building, and were not at any window; that they had been glazing windows up to within an hour or less of that time, but had since then ceased that work; that they had been working at the southeast window during the forenoon, coming around to it from the windows in the south wall which they had first glazed, but had ended their work there before the whistle blew at noon; that at 12:30, when they renewed their work, it was at the northeast window, bnt that they had concluded that work some time after two o’clock and had been trimming glass by the north wall for at least half an hour, when Laughlin came to them and inquired about the accident that had just happened. Moreover, they testified that at no time either in the morning or afternoon, at either southeast, northeast, or any other window, did they use or meddle with any brick or put any brick on the window-sill or see any brick on the window-sills of either window on the east side of the house. Bowler testified that he saw brick lying on the sills of the windows in the south wall; that he saw the employes of Bosenbaum, who had the contract for laying the floor, lay them there. But in contradiction of this testimony Laughlin testified that ten minutes before the accident, while on the second floor talking with Davidson, he saw the two Knisely men working at the southeast window putting glass in, and that after the accident, when he went up there, they were at a window in the south wall, preparing to put glass in at that window. Charles Wright testified that he was a roofer, employed, however, at the time of the accident, by Bosenbaum in putting in the brick floor; that he and his fellow workmen laying the floor were twenty-five feet or so back from the window; the room was a large one—820 square feet—and that neither Bosenbaum nor his men had anything to do with the windows or any occasion to put bricks in the windows; but that at the time of the accident he saw the Knisely men working around some one of the windows—whether the southeast or northeast window, he could not be sure. Jacob Bybrandt testified that he was a hod carrier working for the Falkenau Company; that immediately —two or three minutes—before the acccident, looking up at the building he saw two men working in the southeast window with the window-frame, and that on each corner of the window-sill was a brick on which these men were resting the window-frame. Gustav Jadke, who was a fellow workman of the plaintiff, testified that a couple of minutes before the plaintiff was injured he saw two men (whom he identified as witnesses sitting in the. next room, and who, from all the circumstances proven in this case, must have been Shaw and Bowler if any body) working on the southeast window. Finally, Rosenbaum, the flooring contractor, testified that the two men (whom he identified in the court room), Shaw and Bowler, were at the time of the accident working on one of the windows on the east side of the building; that half an hour before the accident he noticed that they had placed three bricks on the window-sill, one on another, and that in working on the window one of the men was standing on a horse or scaffold which had been placed on the floor, and the other on these bricks in the window-sill, “for the purpose”, he says, “of putting in the various trinkets that is necessary, chains and so forth and catches * * * in order to reach up”—“to get on a kind of level, where he could get a purchase”. He further testified that he had cautioned these men to be careful; that some time afterward he heard some one cry out from below; that at the same moment he saw the men jump from the scaffold (whether they jumped first from the brick onto the scaffold, he did not know) and run; that they ran by him and left the floor and did not return for half an hour or so, when they came back to the same window to work and worked on that window until quitting time. The importance and significance of Rosenbaum’s testimony are vigorously attacked by the defendant, not only because of the witness’ interest in exonerating himself and employes from liability, but because, after testifying that the Knisely men were working “on the windows on the east side of the building at the time of the accident”, in answer to the question, “Which window?” he replied, “If my memory serves me right, it is the northeast window”; and after-wards, on cross-examination, as the defendant’s counsel claims, “strongly reiterated the statement that they were in the northeast window”. This was all proper argument for the jury, against the significance of Rosenbaum’s testimony, for the brick undoubtedly fell from the southeast window; but we are not of opinion that the jury were without the right to believe, from all the testimony taken together, that Rosenbaum was testifying truthfully, but was confused as to direction or mistaken in the single matter of the identity of the window, or that we have the right to set aside their verdict because they apparently entertained this view. Rosenbaum was first asked (Rec. 56) where the Knisely men were working, and answered “on the windows on the east side of the building”. Asked “Which window?” he replied, as stated, “If my memory serves me right, it is the northeast window”. Later he said on direct examination (Rec. 58): “The moment that they heard the cry from below they jumped off the scaffold and run around me. I was standing—let us see—I would be facing south at that time, standing sideways, like this.” (Illustrating.) “Just in this way I was standing”. The court said, “That is not south”. “A. No, south, this way—well, I was facing east and they run behind me”. This apparently showed a little confusion as to directions. When later still, on direct examination (Rec. 59), he was asked by counsel for plaintiff: “At the time these men left the window and ran away—what is your best recollection as to which window it was—whether it was the one on the southeast corner or the northeast corner”, the question was objected to by the defendant and excluded. Two other questions by counsel for plaintiff, looking to a possible change in the witness’ recollection of further thought, were likewise objected to by defendant’s counsel and ruled out. The witness did on cross-examination (Rec. 69 et seq.) say that the men on their return to the floor went to work on “that northeast window”, and afterward the counsel for defendant referred to “that northeast window” in various questions and received affirmative answers, but it is evident from the whole trend of the cross-examination that it was probably more the question whether the window to which the men returned to work after the accident was the same which they left at its occurrence, than the identity of that window, that was called to the attention of the witness and was in his mind at this time. At all events, all the testimony, contradictory and inconsistent even as between the witnesses on the same side, as it may be, was for the jury to reconcile, weigh and compare, and it is not a case in which the clear preponderance of the evidence is against the conclusion to which the jury arrived on this branch of the case. But a more serious question, to our minds, is whether, it being conceded that the evidence was sufficient to establish the use of bricks in one of the manners indicated by the witnesses for the plaintiff on the window-sill of the second floor, by the employes of the defendant, it was sufficient to justify the jury in inferring the negligence of these employes, resulting in the accident. The defendant, rightly, we think, contends that strictly the doctrine of res ipsa loquitur does not apply to this case, but nevertheless, we cannot say, on a careful consideration and analysis of the testimony in the record, that the jury were not justified in inferring, not conjecturing or guessing, but legitimately inferring from it, that the defendant’s workmen placed the brick which did the damage in a dangerous position for their own convenience; that having placed it there, they neglected to use and handle it carefully enough to prevent its fall to a place where the plaintiff had business and the right to be, and that they realized this and admitted it by their actions when the accident occurred. It is not a very different case in principle from those discussed in Sheridan v. Foley, 58 N. J. Law, 230; Melvin v. Pennsylvania Steel Co., 180 Mass. 196; Armbright v. Zion, 108 Iowa, 338; and Dixon v. Pluns, 98 Cal. 384; nor even from that in Hunt v. Hoyt et al., 20 Ill. 544; and we do not think should be decided differently. Holding, therefore, as we must, that the evidence is not insufficient to justify the finding of the jury on the issues involved, we do not find the other questions difficult. Chief among them is that raised by the contention of the defendant that the withdrawal of the defendant’s fifth instruction was equivalent to an oral instruction forbidden by the statute. We do not think so. We think the principle of decision must be found rather in the case of C. & E. I. R. R. Co. v. Zapp, 209 Ill. 339, than in Daily v. Boudreau, 231 Ill. 228. The instruction was not in the hands of the jury. It was simply in process of transmission through the hands of the bailiff. We do not see any essential difference from the Zapp case. As for the instruction itself, it was plainly bad. We do not think the court abused its discretion in refusing to delay the withdrawal of the jury to enable the defendant’s counsel to prepare another. We think that the jury were properly instructed, and that there was no error in the refusal of those instructions offered by the defendant, which were refused. They were, we think, under the circumstances of this case, likely to mislead the jury. The plaintiff was where he had a right to be. He was not a servant of defendant. The declaration makes allegations covering this, and they were proven. The declaration charges, the evidence tended to show, and the jury found that it did show, that the defendant, by his employes, through negligence, caused a brick to fall on the plaintiff’s head while he was in that place. We think the declaration stated thus a cause of action, and that propositions concerning the existence of a duty on the part of the defendant to “protect” plaintiff had no proper place among the instructions. Nor do we think there was any evidence tending to show that the danger of the accident was a risk assumed by the plaintiff, as one of the refused instructions would imply. Langan v. Enos Fire Escape Co., 233 Ill. 308, is not without bearing on these features of the case. The damages are large, but there was evidence of mental and brain trouble resulting from the blow. An expert testified that the condition of the plaintiff was, in his opinion, permanent; that it would not be bettered, but would probably become worse. It is very hard to estimate damages under such conditions. Un- ■ doubtedly the earlier cases in this state cited by the defendant’s counsel tend to fortify his contention concerning the amount of this verdict. But later ones that are familiar apply a more liberal rule. On the whole, we do not think the amount of the damages shows passion or prejudice or requires interference at our hands. The judgment of the Superior Court is therefore affirmed. Affirmed.